Citation Nr: 0529377	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arteriosclerotic 
heart disease.

3.  Entitlement to service connection for irritable bowel 
syndrome with spastic colon and diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1963, from July 1964 to March 1967, and from October 1974 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This matter was previously before 
the Board and was remanded in April 2005.  The veteran 
testified at a Board videoconference hearing in June 2005.  
At the June 2005 hearing, he submitted additional evidence 
and waived RO review of this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks entitlement to service connection for 
diabetes mellitus, a cardiovascular disability and a 
digestive disability.  Current diagnoses of diabetes 
mellitus, arteriosclerotic heart disease, and irritable bowel 
syndrome with spastic colon and diverticulitis are of record.  
The veteran attributes his current disorders to service.  He 
has submitted a January 2005 personal statement from G. E. 
wherein G.E. recalls an incident where the veteran 
experienced chest pain and an elevated blood pressure reading 
in service.  Additionally, in February 2005, R. C. Cook, 
D.O., opined that the veteran's disabilities were service 
related.  In light of this medical opinion, which attributes 
the veteran's current disabilities to his active duty 
service, a VA examination is necessary.

VA will provide an examination or opinion if the information 
and evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the veteran 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for an examination with an appropriate 
medical doctor.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, particularly the private 
medical opinion from R. C. Cook, D.O. and 
the January 2005 statement from G.E.  The 
examiner should indicate that the claims 
file was reviewed.  

The examiner should provide opinions as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's current 
diabetes mellitus, cardiovascular 
disability and digestive disability are 
causally related to his active duty 
service.  

The examiner should provide a separate, 
detailed opinion and rationale for each 
of the three disabilities in question.  
The examiner should base such opinions on 
the objective evidence of record and 
should clearly identify the objective 
medical evidence of record upon which 
each of the opinions is based.

2.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine whether 
service connection is warranted for the 
disabilities in question.  If the 
determination of this claim remains 
unfavorable, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, if in order, the case should be returned to the 
Board for appellate review.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case.  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

